DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 12/07/2020. Claims 1-6 are currently pending with claim 1 withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of claims 2-6 in the reply filed on 12/07/2020 is acknowledged. It should be noted that there was an inadvertent listing of claim 1 as an apparatus and claims 2-6 as a method in the Restriction Requirement of 10/16/2020, Examiner apologizes for any inconvenience this may have caused. The elected invention of claims 2-6 is to an apparatus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2 recites the limitation "to damp a cycle of a cyclical pressure fluctuation" in line 7.  It is unclear what is meant by “to damp a cycle” and if this is different from the damping of an amplitude earlier in the claim. The term “to damp a cycle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite damping a cycle, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3-6 are indefinite based on their dependency on claim 2.
The following rejections are based on as best as the indefiniteness of the claims are understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 1,692,375 to Josephs, Jr. (Josephs, Jr.).
In Reference to Claim 2

a first damping device (portion of a and as connected to suction from t, see page 2, ll 66-68) configured to repeatedly increase and reduce a pressure of the liquid upstream of the turbo pump so as to damp an amplitude of a cyclical pressure fluctuation of the liquid upstream of the turbo pump (as maintaining a certain pressure and preventing surge and with portion of a as connected to suction side of pump, see previously listed areas); and 
a second damping device (portion of a and as connected to discharge side of pump at a’, see page 1, ll 57-60) configured to repeatedly increase and reduce a pressure of the liquid downstream of the turbo pump so as to damp a cycle of a cyclical pressure fluctuation of the liquid downstream of the turbo pump (as maintaining a certain pressure and preventing surge and with portion of a as connected to suction side of pump, see previously listed areas).
In Reference to Claim 3
Josephs, Jr. discloses the apparatus for suppressing a cavitation of a turbo pump according to claim 2, wherein: the first damping device (portion of a and as connected to suction from t) is configured to perform a pressure-reducing operation when the pressure of the upstream liquid increases and to perform a pressure-increasing operation when the pressure of the upstream liquid decreases (in controlling fluctuations in pressure and maintaining differential pressure, see page 1, ll 1-26 and page 2, ll 66-78); and 

In Reference to Claim 5
Josephs, Jr. discloses the apparatus for suppressing a cavitation of a turbo pump according to claim 2, wherein each of the first damping device and the second damping device (left portion of a and right portion of a, respectively) comprises a piston (b, e) and a cylinder (c, left and right portions), and 
wherein the apparatus further comprises a device configured to stop motions of the piston of the first damping device and the piston of the second damping device (i.e. limits to b left and to g on right), and further comprises a device configured to recover a balance position of at least one of the piston of the first damping device and the piston of the second damping device (i.e. force of spring d to restore pistons).
In Reference to Claim 6
Josephs, Jr. discloses the apparatus for suppressing a cavitation of a turbo pump according to claim 2, wherein each of the first damping device and the second damping device (left portion of a and right portion of a respectively) comprises a piston (b, e) and a cylinder (c, left and right portions), and 
wherein one of the piston (i.e. b) of the first damping device and the piston of the second damping device is fitted into both the cylinder (c, left and right) of the first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 1,692,375 to Josephs, Jr. (Josephs, Jr.) in view of US Patent 5,618,160 to Harada et al. (Harada).
In Reference to Claim 4
Josephs, Jr. discloses the apparatus for suppressing a cavitation of a turbo pump according to claim 2, except, further comprising a controller configured to instruct the first damping device and the second damping device to perform operations based on information obtained from a detector provided upstream of the turbo pump and information obtained from a detector provided downstream of the turbo pump.
Harada is also related to the control of a fluid centrifugal pump (1) and for pressure changes across the pump (see abstract), as the claimed invention, and teaches a controller (13) configured to instruct a first damping device (6, 8) and a second damping device (3, 10) to perform operations based on information obtained 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Josephs, Jr. to have a controller and respective detectors, as taught by Harada, to instruct the first and second damping devices of Josephs Jr., so as to optimize the operation of the first and second damping devices and therefore operate the pump to a desired flow rate or operating pressure (see col 5, ll 33-50 and col 2, ll 1-9 of Harada).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show control of flow pulsations in centrifugal pumps and compressors, controllers and actuators, of cylinder and pistons type, used to control pump pulsations, and fluid pressure control devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747